Citation Nr: 1648277	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-14 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include secondary to post-traumatic stress disorder (PTSD) and/or cervical degenerative disc disease, status post disc excision and anterior fusion.

2. Entitlement to an effective date prior to February 21, 2008 for service connection for cervical degenerative disc disease, status post disc excision and anterior fusion.

3. Entitlement to an initial disability rating in excess of 30 percent for cervical degenerative disc disease, status post disc excision and anterior fusion.

4. Entitlement to a disability rating in excess of 10 percent from February 21, 2008 to May 7, 2014 for left upper extremity radiculopathy.

5.  Entitlement to an increased evaluation for left upper extremity radiculopathy evaluated as 30 percent disabling from May 8, 2014 to February 7, 2016.

6.  Entitlement to an increased evaluation for left upper extremity radiculopathy evaluated as 40 percent since February 8, 2016.

7. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder with depression.

8. Entitlement to an effective date prior to April 8, 2008 for service connection for lumbar degenerative disc disease.

9. Entitlement to a disability rating in excess of 10 percent from April 8, 2008 to February 7, 2016 for lumbar degenerative disc disease.

10.  Entitlement to an evaluation in excess of 20 percent from February 8, 2016 for lumbar degenerative disc disease. 

11. Entitlement to an effective date earlier than August 24, 2015 for service connection for right upper extremity radiculopathy.

12. Entitlement to an initial disability rating in excess of 20 percent for right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1978 to December 1978 with additional service in the National Guard.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from August 2009, December 2012, August 2013, July 2014, and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. Certain of the Veteran's claims were remanded by the Board in November 2012 and June 2014. 

In an April 2016 rating decision, the Veteran was awarded a total disability rating based on individual unemployability, effective February 21, 2008.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a sleep disorder; entitlement to an effective date prior to April 8, 2008 for service connection for lumbar degenerative disc disease; entitlement to a disability rating in excess of 10 percent from April 8, 2008 to February 7, 2016 and 20 percent from February 8, 2016 for lumbar degenerative disc disease; entitlement to an effective date earlier than August 24, 2015 for service connection for right upper extremity radiculopathy; and entitlement to an initial disability rating in excess of 20 percent for right upper extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to February 21, 2008, VA received no communication indicating an intent to apply for entitlement to service connection for a neck disorder to include cervical degenerative disc disease.

2. At no time during the appellate term has the Veteran's service connected cervical spine disability been manifested by unfavorable ankylosis of the entire cervical spine.

3. Prior to May 8, 2014, the Veteran's cervical spine disability was manifested by painful limitation of motion.

4. From May 8, 2014 to February 7, 2016, the Veteran's cervical spine disability was manifested by incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.

5. Beginning February 8, 2016, the Veteran's cervical spine disability has been manifested by incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.

6. Resolving reasonable doubt in the Veteran's favor from February 21, 2008 to May 7, 2014, the Veteran's left upper extremity radiculopathy was manifested by severe incomplete paralysis for the upper radicular group.

7. From May 8, 2014 to February 7, 2016, the Veteran's left upper extremity radiculopathy was manifested by moderate incomplete paralysis of all radicular groups.

8. Since February 8, 2016, the Veteran's left upper extremity radiculopathy has been manifested by severe incomplete paralysis of the upper radicular group.

9. The Veteran's posttraumatic stress disorder with depression was not manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to February 21, 2008 for the grant of entitlement to service connection for cervical degenerative disc disease, status post disc excision and anterior fusion have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.102, 3.400 (2015).

2. Prior to May 8, 2014, the schedular criteria for a disability rating in excess of 30 percent for cervical degenerative disc disease, status post disc excision and anterior fusion have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2015).

3. From May 8, 2014 to February 7, 2016, the schedular criteria for a disability rating of 60 percent, but no higher, for cervical degenerative disc disease, status post disc excision and anterior fusion have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243.

4. Since February 8, 2016, the schedular criteria for a disability rating in excess of 40 percent, but no higher, for cervical degenerative disc disease, status post disc excision and anterior fusion have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243.

5. From February 21, 2008 to May 7, 2014, the schedular criteria for a disability rating of 40 percent, but no higher, for left upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8510 (2015).

6. From May 8, 2014 to February 7, 2016, the schedular criteria for a disability rating in excess of 30 percent for left upper extremity radiculopathy have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8513.

7. Since February 8, 2016, the schedular criteria for a disability rating in excess of 40 percent for left upper extremity radiculopathy have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic Code 8510.

8. The criteria for a disability rating in excess of 50 percent for posttraumatic stress disorder with depression have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Codes 9411, 9434 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (2015). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Service Connection

Service connection is granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).


Increased Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered. Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal. Id.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995). 

The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. See 38 C.F.R. § 4.3.

Earlier Effective Date 

The assignment of effective dates is governed by 38 U.S.C.A. § 5110, which states that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for said benefits. 38 U.S.C.A. § 5110(a).

In his December 2012 Notice of Disagreement, the Veteran argued that he was entitled to a February 21, 2008 effective date for service connection for cervical degenerative disc disease.  In an August 2013 rating decision VA assigned an effective date of February 21, 2008 for this disorder.  The Veteran has advanced no arguments regarding how he would be entitled to an effective date earlier than February 21, 2008.

The Veteran submitted his claim for service connection for residuals of a neck injury on February 21, 2008.  There is no evidence showing even an intent to file such a claim prior to that date.  Therefore, the appropriate effective date for service connection for cervical degenerative disc disease, status post disc excision and anterior fusion is February 21, 2008. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Cervical degenerative disc disease

The Veteran's cervical spine disability has been rated as 30 percent disabling since February 21, 2008 under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  He contends a higher rating is warranted.

Degenerative disc disease is rated under either a general rating formula for spine disorders or the formula for rating an intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined. 38 C.F.R. § 4.71a.

Disability ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Under the general rating formula a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a. 

Under the formula for rating an intervertebral disc syndrome a 10 percent rating is assigned when the syndrome causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when the syndrome causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when the syndrome causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when the syndrome causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

The Veteran was afforded a VA medical examination in July 2008 for his cervical spine disability. He had good posture and did not limp.  His head was not fully aligned in the normal position and was tilted to one side.  The Veteran demonstrated motion in each plane of movement albeit it limited.  He had increased pain on repetitive use. He did not have a history of flare-ups. He had sensory and motor deficits. There was no history of incapacitating episodes requiring hospitalization.  There was no evidence that the appellant's disorder necessitated physician prescribed bed rest.

The Veteran's private treatment records show chronic neck pain treated with narcotic pain medications.  They reflect that the Veteran had surgery for disc excision and anterior fusion of C6-C7 in June 1996, before the time period on appeal.

The Veteran was afforded another VA medical examination on May 8, 2014. His neck was slightly deviated to the right side in both the sitting and standing positions. The Veteran reported constant neck pain despite receiving morphine three times per day and scheduled cortisone shots.  The Veteran reported flare-ups as a result of certain sleeping positions, reaching overhead, driving, and attempting yard work. The Veteran demonstrated motion in each plane of movement albeit it limited.  The Veteran also had localized tenderness or pain to palpation and muscle spasm and guarding resulting in abnormal gait or abnormal spinal contour.  There was decreased muscle strength, abnormal deep tendon reflexes, and decreased sensation to light touch.  There was no evidence of ankylosis.  The examiner found that the Veteran had an intervertebral disc syndrome with incapacitating episodes in the last twelve months having a total duration of at least six weeks. 

The Veteran was afforded another VA medical examination on February 8, 2016. He reported flare-ups caused by reaching overhead, certain sleeping positions, prolonged driving, and holding his head up to shave. The Veteran had limited range of motion, objective evidence of localized tenderness or pain on palpation - specifically posterior neck tender to deep palpation, additional loss of function or range of motion after three repetitions, decreased muscle strength, abnormal deep tendon reflexes, and decreased sensation to light tough. There was no ankylosis.  The examiner opined that the Veteran had an intervertebral disc syndrome with incapacitating episodes of at least four weeks but less than six weeks during the past twelve months. 

This is a case in which the evidence establishes that the symptoms of the Veteran's cervical degenerative disc disease warrant different ratings for distinct periods during the course of the appeal. Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999). 

The evidence shows that the appellant never demonstrated unfavorable ankylosis of the cervical spine at any time during the appellate ter.  As such, he is not entitled to an increased disability rating under the General Rating Formula at any time during the appellate period.

Under the rating formula for an intervertebral disc syndrome beginning on May 8, 2014, the Veteran is entitled to a 60 percent disability rating because his syndrome was found by a VA examiner to have caused incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  The rating code for an intervertebral disc syndrome does not provide a basis for an evaluation in excess of 60 percent.

The evidence further shows, however, that at the February 8, 2016 examination the appellant was found to suffer from an intervertebral disc syndrome which caused at least four weeks, but less than six weeks during the prior 12 months.  As such, effective February 8, 2016, the appellant's cervical disorder warrants no more than a 40 percent rating.

A review of the VA treatment records reveals no physical examination findings which would question the accuracy of either VA examination reports, and there are no private treatment records to the contrary.  

The Board considered whether a higher rating for cervical degenerative disc disease was warranted at any time on an extra schedular basis. The record, however, does not present any "exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." The evidence shows that the Veteran did not demonstrate such a degree of disability so as to render impractical the application of the regular rating schedule standards other than that contemplated for this disability. Thun v. Peake, 22 Vet. App, 111 (2008). Indeed, the pathology shown by the Veteran during this term due to his cervical degenerative disc disease is fully contemplated in the ratings assigned. Hence, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for those periods are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Left Upper Extremity Radiculopathy

The Veteran's left upper extremity radiculopathy has been rated as 10 percent disabling from February 21, 2008 to May 7, 2014, 30 percent disabling from May 8, 2014 to February 7, 2016, and 40 percent from February 8, 2016 under 38 C.F.R. § 4.124a, Diagnostic Code 8510. 

The rating schedule provides guidance for rating neurologic disabilities. With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis. 38 C.F.R. § 4.123. The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id. 

Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.

There are several potentially applicable Diagnostic Codes for peripheral neuropathy. Diagnostic Code 8510 applies to the upper radicular group, Diagnostic Code 8511 to the middle radicular group, and Diagnostic Code 8512 to the lower radicular group. Diagnostic Code 8513 applies to complete or incomplete paralysis of all radicular groups.  38 C.F.R. § 4.124a.

Diagnostic Codes 8514-8519 apply to complete or incomplete paralysis of the specific nerves: musculospiral (radial) nerve (Diagnostic Code  8514), median nerve (Diagnostic Code 8515), ulnar nerve (Diagnostic Code 8516), musculocutaneous nerve (Diagnostic Code 8517), circumflex nerve (Diagnostic Code 8518), and long thoracic nerve (Diagnostic Code 8519). The note to these diagnosis codes says that "[c]ombined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings."  Id.

Diagnostic Code 8510 provides that mild incomplete paralysis of the upper radicular group is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side. Complete paralysis of the upper radicular group, with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected, is rated 70 percent disabling on the major side and 60 percent on the minor side. 38 C.F.R. § 4.124a, Diagnostic Code 8510. 

Diagnostic Code 8511 provides ratings for paralysis of the middle radicular group of nerves.  Under that Code mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the middle radicular group, with adduction, abduction, and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected, is rated 70 percent disabling on the major side and 60 percent on the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8511.

Diagnostic Code 8512 provides ratings for paralysis of the lower radicular group of nerves.  Diagnostic Code 8512 provides that mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the lower radicular group with all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand) is rated 70 percent disabling on the major side and 60 percent on the minor side. 38 C.F.R. § 4.124a, Diagnostic Code 8512.

Diagnostic Code 8513 provides ratings for paralysis of all radicular groups of nerves. DC 8513 provides that mild incomplete paralysis is rated as 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 70 percent disabling on the major side and 60 percent disabling on the minor side. Complete paralysis of all radicular groups is rated as 90 percent disabling on the major side and 80 percent disabling on the minor side. 38 C.F.R. § 4.124a, Diagnostic Code 8513.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The Veteran was afforded a VA medical examination in July 2008.  Physical examination revealed that the appellant demonstrated a good, strong grip with both hands.  His triceps and bicep reflexes were absent and the radial reflex was non-responsive.  The Veteran had severe pain in his left shoulder and numbness in his middle and ring fingers.  The examiner noted that the numbness was short-lived but severe when it occurred.  The examiner stated that the Veteran had sensory and obvious motor deficits. The examiner opined that the Veteran's left shoulder pain and episodic numbness appeared to be an expression of his radiculopathy.

The Veteran was afforded another VA medical examination on May 8, 2014. The Veteran reported that his entire left hand felt like it was blocked and had no feeling when he woke up in the morning. The Veteran reported constant fatigue, tingling, and numbness in his left upper extremity. The Veteran is right hand dominant. The Veteran reported moderate constant pain and severe intermittent pain in his left upper extremity.  Physical examination revealed a decreased strength in his elbow flexion and extension (4/5), wrist flexion and extension (4/5), grip (3/5), and pinch (3/5). There was no muscle atrophy. The Veteran had hypoactive deep tendon reflexes in his biceps, triceps, and brachioradialis. The Veteran's sensation testing for light touch was decreased in the shoulder area, inner/outer forearm, and hand/fingers. There were no trophic changes attributable to peripheral neuropathy. Phalen's and Tinel's signs were positive. There was severe incomplete paralysis of the radial, median, and ulnar nerves, and moderate incomplete paralysis of the musculocutaneous, circumflex, and long thoracic nerves. The examiner opined that the Veteran had moderate incomplete paralysis in the upper, middle, and lower radicular groups.

The Veteran was afforded another VA medical examination on February 8, 2016. The Veteran reported severe constant and intermittent left upper extremity pain. There was severe paresthesias and/or dysesthesias and severe numbness of the left upper extremity.  Physical examination revealed normal muscle strength for elbow flexion and extension, wrist flexion and extension, and decreased strength (3/5) for his grip and pinch. The Veteran had hypoactive deep tendon reflexes in his biceps, triceps, and brachioradialis. The Veteran's sensation testing for light touch was normal in the shoulder area and inner/outer forearm and was decreased in his hands and fingers. There were no trophic changes attributable to peripheral neuropathy. Phalen's and Tinel's signs were positive. The radial, median, ulnar, long thoracic musculocutaneous, and circumflex nerves were normal.  There was severe incomplete paralysis of the upper radicular group.  The middle and lower radicular groups were normal. 

The Veteran's private treatment records reflect treatment for left shoulder pain associated with his service-connected left upper extremity radiculopathy.

This is a case in which the evidence establishes that the symptoms of the Veteran's left upper extremity radiculopathy warrant different ratings for distinct periods during the course of the appeal. Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999). 

The Veteran's July 2008 VA medical examination shows that his disability picture most closely approximates a 40 percent disability rating under Diagnostic Code 8510 for severe incomplete paralysis of the upper radicular group of the minor side.  While this examination does not contain as much information as the more recent VA medical examinations, it does show that the Veteran had severe pain in his left shoulder and numbness in his middle and ring fingers and severe short-lived numbness.  Resolving reasonable doubt in the Veteran's favor he is entitled to a 40 percent disability rating from February 21, 2008 to May 7, 2014. 

The Veteran's May 8, 2014 VA medical examination shows that his disability picture most closely approximates a 30 percent disability rating under Diagnostic Code 8513. The examiner opined that the Veteran had moderate incomplete paralysis in the upper, middle, and lower radicular groups. This entitles the Veteran to a 30 percent disability rating for moderate incomplete paralysis of all radicular groups of the minor side from May 8, 2014 to February 7, 2016.

The Veteran's February 8, 2016 VA medical examination shows that his disability picture most closely approximates a 40 percent disability rating under Diagnostic Code 8510. The examiner opined that there was severe incomplete paralysis of the upper radicular group. This entitles the Veteran to a 40 percent disability rating for severe incomplete paralysis of the upper radicular group of the minor since beginning on February 8, 2016. 

The Board considered whether a higher rating for left upper extremity radiculopathy was warranted at any time on an extra schedular basis. The record, however, does not present any "exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." The evidence shows that the Veteran did not demonstrate such a degree of disability so as to render impractical the application of the regular rating schedule standards other than that contemplated for this disability. Thun v. Peake, 22 Vet. App, 111 (2008). Indeed, the pathology shown by the Veteran during this term due to his left upper extremity radiculopathy is fully contemplated in the ratings assigned. Hence, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for those periods are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Posttraumatic stress disorder 

For the entire initial rating period, the Veteran's posttraumatic stress disorder with depression has been rated as 50 percent disabling under Diagnostic Codes 9411, 9431. 38 C.F.R. § 4.130.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27. In this instance, the hyphenated diagnostic code refers to PTSD (Diagnostic Code 9411) rated on the basis of depression (Diagnostic Code 9434).

Psychiatric disorders are rated under the portion of the Schedule for Rating Disabilities that pertains to mental disorders. 38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b) (2015).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code the appropriate, equivalent rating will be assigned. Id. 

VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

The Veteran has submitted private treatment records from Dr. P.S. These records show that the Veteran has received a variety of medications for his posttraumatic stress disorder including Wellbutrin, Cymbalta, Seroquel, diazepam, and MS Contin. In an April 2008 report, Dr. P.S. stated that the Veteran was suffering from recurrent nightmares, heightened anxiety, tremors, hypersensitivity to sound, fearfulness, and depression.  In an April 2009 report, Dr. P.S. stated that the Veteran was suffering from recurrent episodes of nightmares, heightened anxiety, tremor, hypersensitivity to sound, fearfulness, and associated depression.  Dr. P.S. opined that the Veteran's symptoms were substantially disabling vis-à-vis his ability to function both at work and in normal daily activities. 

The Veteran was afforded a VA medical examination in June 2014, which is located in his Virtual VA claims file.  He was diagnosed with PTSD and major depressive disorder. The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner noted that the Veteran had a long history of alcohol use to alleviate his PTSD symptoms. The examiner stated that the Veteran had been prescribed a number of psychotropic medications over the years with the current ones being Seroquel, citalopram, and diazepam.  The Veteran had depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting.

The evidence for this period reflects that the Veteran was seen for PTSD symptoms that included nightmares, heightened anxiety, tremor, hypersensitivity to sound, fearfulness, and depression.  The Veteran's memory was preserved and he was adequately dressed and groomed.  He worked with his private physician to find a combination of medications he had been prescribed to help his chronic pain and PTSD symptoms.  The preponderance of the evidence, however, preponderates against a finding that the disorder is manifested by occupational and social impairment with deficiencies in most areas.  The record does not reveal evidence of  such symptoms as suicidal ideation, or obsessional rituals which interfere with routine activities.  The appellant's speech has never been described as intermittently illogical, obscure, or irrelevant.  He is not in a near-continuous panic state, and his depression does not affect his ability to function independently, appropriately and effectively.  He does not show impaired impulse control; spatial disorientation; or a neglect of personal appearance and hygiene.  The appellant is not shown to be unable to establish and maintain effective relationships with others.  As such, a 70 percent disability rating is not warranted. Entitlement to a higher rating is denied. 

The Board considered whether a higher rating for posttraumatic stress disorder with depression was warranted at any time on an extra schedular basis. The record, however, does not present any "exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." The evidence shows that the Veteran did not demonstrate such a degree of disability so as to render impractical the application of the regular rating schedule standards other than that contemplated for this disability. Thun v. Peake, 22 Vet. App, 111 (2008). Indeed, the pathology shown by the Veteran during this term due to his PTSD is fully contemplated in the ratings assigned.  Hence, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for those periods are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to an effective date prior to February 21, 2008 for the grant of entitlement to service connection for cervical degenerative disc disease, status post disc excision and anterior fusion is denied.

Entitlement to a disability rating in excess of 30 percent for cervical degenerative disc disease, status post disc excision and anterior fusion from February 21, 2008 to May 7, 2014 is denied. 

Entitlement to a disability rating of 60 percent, but no higher, for cervical degenerative disc disease, status post disc excision and anterior fusion from May 8, 2014 to February 7, 2016 is granted subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a disability rating of 40 percent, but no higher, for cervical degenerative disc disease, status post disc excision and anterior fusion from February 8, 2016 is granted subject to the laws and regulations governing the award of monetary benefits. 

Entitlement to a disability rating of 40 percent, but no higher, for left upper extremity radiculopathy from February 21, 2008 to May 7, 2014 is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 30 percent for left upper extremity radiculopathy from May 8, 2014 to February 7, 2016 is denied.

Entitlement to a disability rating in excess of 40 percent for left upper extremity radiculopathy from February 8, 2016 is denied. 

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder  with depression is denied. 


REMAND

The Veteran contends that sleep apnea is related to the incident in service that caused his cervical degenerative disc disease and PTSD with depression. The Veteran has not been provided an adequate VA medical opinion.  The February 2016 VA medical opinion did not take into account the Veteran's contentions that his symptoms of sleep apnea began following the incident in service that caused these disorders.  Given that the appellant is competent to report such symptoms as snoring, his lay statements must be considered.  If the examiner does not find the symptoms to be credible, the examiner should explain why.

The Veteran claims entitlement to an earlier effective date for service connection, as well as a higher initial disability rating for lumbar degenerative disc disease.  He also claims entitlement to an earlier effective date for service connection as well as an increased initial disability rating for right upper extremity radiculopathy. The claims for service connection were granted in an April 2016 rating decision. The Veteran filed a notice of disagreement with the effective dates and the ratings in May 2016. The appellant, however, has yet to be furnished a statement of the case as required by law for these issues.  Manlincon v. West, 12 Vet. App. 238 (1999). Hence, further development is in order. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any health care professional who has treated him for a sleep disorder. The RO should then obtain any relevant records from the identified health care professionals.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA examination to determine the nature and likely etiology of any diagnosed sleep disorder. The claims folders and access to all VBMS and Virtual VA files must be made available to the examiner prior to the evaluation. For each and every diagnosed sleep disorder, the physician must opine whether it is at least as likely as not that the disorder is related to the claimant's active duty service, including the physical altercation that led to the Veteran's cervical degenerative disc disease and posttraumatic stress disorder with depression.  All necessary special studies or tests should be accomplished, and clinical findings must be reported in detail. 

The examiner must provide a detailed and complete rationale for his/her opinion. The examiner must specifically discuss whether the altercation described by the Veteran that resulted in his service-connected cervical degenerative disc disease is related to any diagnosed sleep disorder. The examiner must also discuss the materials submitted by the Veteran linking sleep apnea to posttraumatic stress disorder. 

If the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

3. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ must issue a statement of the case addressing the issues of entitlement to an earlier effective date and an increased initial disability rating for lumbar degenerative disc disease, as well as entitlement to an earlier effective date and an increased initial disability rating for right upper extremity radiculopathy.  The Veteran is advised that, in order to complete his appeal as to these latter issues a timely substantive appeal must be filed.  If, and only if, the Veteran files the aforementioned timely substantive appeal, his case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


